     JOSEPH H. HUNT
 1   Assistant Attorney General
 2   WILLIAM C. PEACHEY
     Director, District Court Section
 3
     EDWARD S. WHITE
 4   Senior Litigation Counsel
 5   JOSEPH F. CARILLI, JR.
     N.H. Bar Identification No. 15311
 6   Trial Attorney
     United States Department of Justice
 7   Civil Division
     Office of Immigration Litigation
 8   District Court Section
     P.O. Box 868, Ben Franklin Station
 9   Washington, D.C. 20044
     Telephone: (202) 616-4848
10   E-mail: joseph.f.carilli2@usdoj.gov
11   Counsel for the Respondent
12                                UNITED STATES DISTRICT COURT
13                                       DISTRICT OF NEVADA
14   MOHAMMAD AL FALAHI,                 )
                                         )                 Case No.: 2:16-cv-02921-JAD-VCF
15                     Petitioner,       )
                                         )
16         vs.                           )                 JOINT MOTION FOR AN EXTENSION
                                         )                 OF TIME TO FILE PRETRIAL ORDER
17   UNITED STATES CITIZENSHIP AND       )
     IMMIGRATION SERVICES,               )
18                                       )                              ORDER
                       Respondent.       )
19   ____________________________________)
20          The above named parties, by and through their respective counsel of record, hereby
21   jointly move for an extention of time to file the joint pretrial order pursuant to LR IA 6-1.
22          This is the first motion to extend the time to file the joint pretrial order. Good cause
23   exists for this extension. The parties are working to reach agreement on issues of fact and law in
24   order to reduce what the Court must resolve at trial. In addition, Petitioner is changing counsel
25
     and this extension of time will allow for an efficient transfer of representation from Petitioner’s
26
     outgoing counsel to his incoming counsel.
27
28


                                                      1
 1          Pursuant to the Court’s March 31, 2019 order, ECF No. 33, the deadline for filing the
 2   joint pretrial order is May 1, 2019. The Parties respectfully move that the Court extend the
 3   deadline for filing the joint pretrial order by seven (7) days, up to and including May 8, 2019.
 4
 5   Date: April 30, 2019                                 Respectfully submitted,

 6   /s/ Lauren Kaufman                                   JOSEPH H. HUNT
     LAUREN KAUFMAN                                       Assistant Attorney General
 7
     Nevada Bar 14677C
 8   American Civil Liberties Union of Nevada             WILLIAM C. PEACHEY
     601 South Rancho Dr. Suite B-11                      Director
 9   Las Vegas, NV 89106
                                                          EDWARD S. WHITE
10
     AMY ROSE                                             Senior Litigation Counsel
11   Nevada Bar 12081
     American Civil Liberties Union of Nevada             /s/ Joseph F. Carilli, Jr.
12   601 South Rancho Dr. Suite B-11                      JOSEPH F. CARILLI, JR.
     Las Vegas, NV 89106                                  N.H. Bar Identification No. 15311
13
                                                          Trial Attorney
14                                                        United States Department of Justice
     ALEXANDRA CHRYSANTHIS                                Civil Division
15   Nevada Bar 3231                                      Office of Immigration Litigation
16   Prudhomme Law Office                                 District Court Section
     633 S 4th St #7                                      P.O. Box 868, Ben Franklin Station
17   Las Vegas, NV 89101                                  Washington, D.C. 20044
18   Counsel for the Petitioner                           Counsel for the Respondent
19
20                                                        IT IS SO ORDERED:
21                                                        ______________________________
                                                          UNITED STATES JUDGE
22                                                        UNITED STATES DISTRICT JUDGE
                                                          Dated: April
                                                          Dated:
                                                          DATED: April 30, 2019.
                                                                       30, 2019.
                                                                  _________________
23
24
25
26
27
28


                                                      2
